PER CURIAM.
We grant certiorari and quash the order affirming petitioner’s traffic conviction of a violation of section 316.183(5), Florida Statutes (1985), because we find the evidence legally insufficient to sustain the conviction. Tibbs v. State, 397 So.2d 1120 (Fla.1981). The cause is remanded to the circuit court for entry of an order reversing the judgment and remanding to the trial court for the entry of a judgment of acquittal.
Certiorari granted; order quashed with directions.
WALDEN and STONE, JJ., and OWEN, WILLIAM C., Jr., (Retired), Associate Judge, concur.